UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________________

VALENTINE HOLLINGSWORTH, III,
as representative of the Estate of
Valentine Benjamin Hollingsworth,
deceased,

                        Plaintiff,                    6:18-CV-06013 MAT
     v.


ROSELAND WAKE PARK, LLC,                         DECISION
RIXEN US, LLC, and                               and ORDER
RIXEN CABLEWAYS GMBH,

                    Defendants.
__________________________________________

                                INTRODUCTION

     Plaintiff      Valentine      Hollingsworth,        III    (hereinafter,

“Plaintiff”) brings this action against defendants Roseland Wake

Park, Rixen US, LLC, and Rixen Cableways, GMBH (collectively, the

“Defendants”),    alleging       negligence,     gross     negligence,         and

recklessness,    and   strict    products     liability.       Docket    No.   1.

Plaintiff seeks damages for the decedent’s pre-impact terror,

conscious pain and suffering, and wrongful death, as well as

punitive damages.      Id.

     Presently before the Court is Defendants’ joint motion for

partial summary judgment, pursuant to Rule 56 of the Federal Rules

of Civil Procedure, seeking dismissal of Plaintiff’s loss of

services claim.    Docket No. 45.         For the reasons set forth below,

Defendants’   motion    for     partial    summary   judgment    is     granted.

Plaintiff’s loss of services claim is dismissed.
                                 BACKGROUND

     The factual allegations in the complaint are summarized as

relevant,   below.       Plaintiff    is     the    father      of   the    decedent,

Valentine     Benjamin      Hollingsworth,           and     is      the     personal

representative of his estate.          Docket No. 1 at ¶ 1.                 Defendant

Roseland Wake Park (“Roseland”) operated a wake board park in

Canandaigua, New York.       Id. at ¶ 5.      Roseland utilized a full-size

cable wakeboarding system that pulled riders in a continuous loop,

which   stretched    2100    feet    and    was     equipped      with     obstacles,

including   ramps    and    jumps.     Id.         The   wake     boarding    system,

obstacles, ramps, and jumps were manufactured and designed by Rixen

Cableways, and were purchased from and distributed by Rixen US.

Id. at ¶ 6.

     On September 22, 2016, the decedent, a 22-year old student at

Rochester Institute of Technology, attended “college night” at

Roseland’s wakeboard park.            Id. at ¶ 10.              The decedent was

accompanied by his friend, Jacob James.             Id.    Both the decedent and

Mr. James utilized the full-size cable wakeboarding system. Id. at

¶ 11.   They completed at least one loop of the 2100 foot cable

system without incident.       Id. at ¶ 12.

     During the the next loop, the decedent approached a ramp/jump

called the “funbox.”       Id. at ¶¶ 13, 14.         As he approached from the

right side of the “funbox,” the decedent’s wakeboard hit the

protrusion on the right side of the obstacle, launching him head


                                      -2-
first into the ramp portion, where his head made contact with the

ramp.     Id. at ¶ 15.       James, who was approximately two positions

behind the decedent, saw him floating next to the “funbox.”                     Id. at

¶¶ 13, 16.    Both James and Roseland employees attempted to rescue

the decedent.        Id. at ¶¶ 17-20.              EMTs arrived on scene and

transported the decedent to F.F. Thompson Hospital in Canandaigua,

after which he was taken by Mercy Flight to Strong Memorial

Hospital in Rochester, New York.              Id. at ¶ 21.        The decedent was

stabilized at Strong Memorial Hospital, but he experienced severe

brain   swelling.      Id.     at   ¶   22.     He    was    pronounced     dead   on

September 24, 2016.         Id. at ¶ 23.

                         PROCEDURAL HISTORY

     Plaintiff      filed    the    instant    action       on   January   5,    2018,

alleging negligence, gross negligence, and recklessness against

defendant    Roseland,      and     strict    products       liability     based    on

defective design and failure to warn, against defendants Rixen

Cableways and Rixen US.           Docket No. 1.       The complaint also seeks

damages for the decedent’s pre-impact terror, conscious pain and

suffering, and wrongful death, as well as punitive damages.                        Id.

Defendants    filed    their       answers    to     Plaintiff’s     complaint      on

March 19, 2018.      Docket Nos. 3, 5.

     On June 28, 2019, Defendants filed a joint motion for partial

summary    judgment,   seeking       dismissal      of   Plaintiff’s       claim   for

damages based on Plaintiff’s alleged loss of services.                          Docket


                                        -3-
Nos. 45-49.    Plaintiff responded on July 29, 2019 (Docket Nos. 51-

55), and Defendants filed their reply on August 12, 2019 (Docket

No. 56).

                                  DISCUSSION

I.    Summary Judgment Standard

      Federal Rule of Civil Procedure 56(c) states that summary

judgment shall be granted “if the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment

as a matter of law.”      Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 249 (1986).       The court’s role in determining a motion for

summary judgment is not “to weigh the evidence and determine the

truth of the matter but to determine whether there is a genuine

issue for trial.”       Id.      When considering a motion for summary

judgment, the court must draw inferences from underlying facts “in

the light     most   favorable    to   the party   opposing   the   motion.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587-88 (1986).

II.   Defendants’ Motion for Partial Summary Judgment

      Defendants’ contend that they are entitled to summary judgment

on Plaintiff’s claim for damages pursuant to the New York Estates,

Powers and Trusts Law (“EPTL”), Section 5-4.3, because that statute

does not allow “for the recovery of the sentimental and emotional


                                       -4-
impact of the loss of services resulting from a decedent’s death.”

Docket No. 49 at 5.      In response, Plaintiff argues that he seeks

damages for pecuniary loss, rather than damages based on emotional

suffering, and that determination of pecuniary loss is question of

fact for the jury.      Docket No. 54 at 6-7.

     A.    Plaintiff’s Alleged Damages

     The following factual background is taken from Plaintiff’s and

Defendants’ Rule 56 Statement of Material Facts.         Docket Nos. 47

and 55.    Plaintiff seeks wrongful death damages stemming from the

death of his son.    Docket No. 47 at ¶ 1; Docket No. 55 at ¶ 1.          On

December   4,   2018,   Plaintiff    and   Defendants   entered    into    a

stipulation, which dismissed with prejudice Plaintiff’s “‘damage

claims against all defendants seeking a recovery for lost earnings,

benefits or other financial support arising from the death of the

decedent.’”     Docket No. 47 at ¶ 2; Docket No. 55 at ¶ 2; Docket

No. 25.

     Defendants contend that thereafter, at a court hearing on

January 10, 2019, Plaintiff conceded that the decedent was under no

legal obligation to provide any services to his parents, and that

Plaintiff would not argue at trial that he actually needed any

financial support from his son.       Docket No. 47 at ¶ 3.       Plaintiff

disagrees with this statement, inasmuch as Plaintiff “specifically

alleged his son would have provided a variety of services to assist

Plaintiff and Decedent’s mother as they aged and why having these


                                    -5-
services provided by their son would enhance their pecuniary value

compared to such services provided by strangers.” Docket No. 55 at

¶ 3. Plaintiff contends that “[d]espite Plaintiff’s ability to pay

for these services, the services have value and such value is

enhanced by these services being performed by a loved one as

opposed to a stranger,” and “[t]he value of the services Decedent

would have provided to his parents as he aged is a question of fact

for the jury.”       Id.

       Defendants contend that on February 1, 2019, Plaintiff served

a supplemental discovery response in order to narrow the loss of

services being claimed as a result of the decedent’s death. Docket

No. 47 at ¶ 4.      Plaintiff disagrees with this statement, and claims

that    he served the supplemental discovery response “in accordance

with Magistrate Judge Feldman’s decision for Plaintiff to outline

exactly what loss of services he would be claiming at trial and a

value of the pecuniary losses to the distributees.”            Docket No. 55

at ¶ 4.       Defendants contend that Plaintiff then agreed to further

limit his loss of services claim to “‘the additional pecuniary

value   to     [Plaintiff   and   Mrs.   Hollingsworth]   of   having   these

services performed by their son as opposed to a stranger.’” Docket

No. 47 at ¶ 5.       Plaintiff disagrees with this statement, stating

that    his    supplemental   discovery     response   “clearly   lays   out

Plaintiff’s loss of services he is claiming his son would have

provided. An additional part of Plaintiff’s loss of services claim


                                     -6-
is the enhanced value to Plaintiff and Mrs. Hollingsworth of having

these services performed by their loving son as opposed to a

stranger.”   Docket No. 55 at ¶ 5.

     The supplemental discovery response to which Plaintiff refers

is found at Docket No. 29-4.    Plaintiff’s supplemental response

provides that he “will claim the pecuniary value of the following

lost voluntary services of their deceased son:

     1.    Assistance with management of Plaintiff’s and
     decedent’s mother’s future medical care, including
     skilled   nursing.      This   includes   assistance   in
     interviewing and hiring care providers, supervision of
     such providers within the home to assure that appropriate
     care is being rendered, and making changes in such care
     providers if it is not, assistance with medical decisions
     regarding choices of therapy, advocacy for Plaintiff and
     decedent’s mother with care providers and hospitals, and
     serving as health care proxy to make decisions about care
     when Plaintiff and decedent’s mother become incapacitated
     to make such decisions.

     2. Assistance with management of finances in the future
     in the event Plaintiff and decedent’s mother become
     incapable due to age or infirmity to make such decisions
     for themselves, including interviewing and hiring
     consultants and employees to manage finances, assuring
     investments are being made appropriately, and supervising
     any consultants and employees hired to perform management
     to assure the services rendered are appropriate and in
     the best interests of the Plaintiff and decedent’s
     mother.

     3.   Assistance with management of their home in the
     future in the event Plaintiff and decedent’s mother
     become incapable due to age or infirmity to make such
     decisions for themselves, including interviewing and
     hiring consultants and employees to manage their home,
     assuring bills are being paid, and supervising any
     consultants and employees hired to perform services in
     their home to assure the services rendered are
     appropriate and in the best interests of the Plaintiff
     and decedent’s mother.

                               -7-
       4.   Assistance with shopping for groceries, clothing,
       gifts, and personal items in the future in the event
       Plaintiff and decedent’s mother become incapable due to
       age or infirmity of performing these services for
       themselves.

Docket No. 29-4 at ¶¶ 1-4.

       Defendants contend that on May 6, 2019, during a hearing

before      Judge    Feldman,      Plaintiff     further     limited    his   loss     of

services claim to “the loss of the psychological benefit and

emotional support of having a loved one (Decedent) perform services

for    Plaintiff      and    his   wife    in    their    old    age,   instead   of   a

stranger.”          Docket   No.    47    at    ¶ 6;   see   also    Docket   No.    43.

Plaintiff denies this statement, and refers the Court to its

supplemental discovery response, “which lays out the loss of

services Plaintiff is claiming in this case.”                       Docket No. 55 at

¶ 6.        Plaintiff contends that he “did not limit his loss of

services claim to the ‘loss of psychological benefit and emotional

support of having a loved one (Decedent) perform services for

Plaintiff and his wife in their old age, instead of a stranger.’

An additional part of Plaintiff’s loss of services claim is the

enhanced      benefit    Plaintiff        and   Mrs.     Hollingsworth    would     have

received by having Decedent perform these services, which is

derived from the familial relationship.”                   Id.

       B.     Plaintiff’s Loss of Services Claim is Dismissed.

       At the crux of the issue currently before the Court is how the

parties characterize the type of damages sought by Plaintiff for


                                           -8-
his loss of services claim.               While Plaintiff argues that the

damages he seeks are pecuniary in nature, Defendants contend that

the type of       damages described        by   Plaintiff   are    emotional   or

sentimental - not pecuniary.

       It is well-settled that emotional damages are not recoverable

under New York’s wrongful death statute.              “New York courts have

strictly construed the wrongful death statute, N.Y. Est. Powers &

Trusts Law § 5–4.3 . . . to allow recovery only for pecuniary loss.

. . .        Accordingly, New York has consistently refused to allow

recovery for such claims as mental or emotional suffering in

wrongful death actions.”            Morgan Guarantee Trust Co. of N.Y. v.

Garrett Corp., 625 F. Supp. 752, 760-61 (S.D.N.Y. 1986) (citations

omitted); see also Garland v. Herrin, 724 F.2d 16, 20 (2d Cir.

1983) (“Ever since the wrongful death statute was first enacted in

1847, New York’s courts have strictly construed it to exclude

recovery for grief, loss of affection and fellowship, and loss of

consortium. . . .       We conclude that the New York Court of Appeals

would not at this time recognize plaintiffs’ claims for damages

resulting from the severe emotional distress caused by the death of

their daughter.”); In re Air Crash Near Clarence Center, New York,

on Feb. 12, 2009, No. 09-md-2085, 2013 WL 12421873, at *2 (W.D.N.Y.

Nov.    3,    2014)   (“the   law   as   currently   enacted      unquestionably

precludes recovery of non-pecuniary damages for wrongful death

claims.”).




                                         -9-
       Rather,    “[t]he          plaintiff       in   a    wrongful          death   action    is

entitled to recover damages for only pecuniary loss, i.e., the

economic value of the decedent to each distributee at the time

decedent died.              There    are   four        elements         of    compensable     loss

encompassed by the general term ‘pecuniary loss’: (1) decedent’s

loss of earnings; (2) loss of services each survivor may have

received       from    decedent;       (3)      loss       of    parental         guidance    from

decedent; and (4) the possibility of inheritance from decedent.”

Huthmacher v. Dunlop Tire Corp., 309 A.D.2d 1175, 1176 (4th Dep’t

2003).     Here, Plaintiff has clarified that he is not seeking

damages for lost earnings, benefits or other financial support

arising from his son’s death (see Docket No. 25 at ¶ 2), nor is he

arguing that his son would have actually performed any unique

medical or financial services for them (see Docket No. 46-2 at

10-13).        In other words, Plaintiff is not “seeking . . . the

replacement value for . . . services, meaning what it would cost to

find    someone        else    outside       of    the      family           to   perform    those

services[.]”          Docket No. 46-2 at 23.

       In arguing that Plaintiff’s claimed damages under the wrongful

death statute are purely emotional or sentimental, Defendants refer

specifically          to    the     May    6,      2019         court        appearance     before

Judge Feldman.             See Docket No. 49 at 9-11, 15; see also Docket

Nos. 43, 46-2.          Plaintiff’s counsel clarified the damages claimed

under    New    York’s        wrongful     death       statute      explaining         that    “in

essence, it’s the - it’s the psychological benefit to [Plaintiff

and his wife] of having a loved one perform these services as

                                             -10-
opposed to paying someone.”   Docket No. 46-2 at 7-8.   Plaintiff’s

counsel also stated that he disagreed with defense counsel’s

characterization of these damages as “emotional.”        Id. at 7.

Plaintiff’s counsel acknowledged that while the characterization of

these damages as “emotional” “certainly fits in some sense, . . .

emotional damages are not recoverable under New York law for

wrongful death.   So that’s the reason I did not like that word.”

Id.   At the conclusion of the hearing, the following exchange took

place:

      Defense counsel: I just want to make sure that we have,
      you know, an understanding of exactly what we’re moving -
      what the claim is so we know how to define it in terms of
      . . . summary judgment.

      Judge Feldman: The claim is there’s a pecuniary value to
      having a family member perform management services over
      the assets of -

      Plaintiff’s counsel: The assets, the person, the personal
      - the personal bills, all of those types of things, Your
      Honor, just like everyone does for their own parents when
      they get elderly.

      Judge Feldman: There’s some value for that, it kind of
      morphs into an emotional connection, but he’s assigning -
      wants to assign a pecuniary value to that, and you’re
      claiming that’s precluded.

      Defense counsel: So the point is that what the plaintiffs
      are seeking is not the replacement value for their
      services, meaning what it would cost to find someone else
      outside of the family to perform those services, but
      rather the value to the family emotionally of having a
      family doing it?

      Judge Feldman: Right. [Plaintiff’s counsel] has indicated
      that the nature of the services would be exactly the
      same, correct?

      Plaintiff’s counsel: Correct.




                                -11-
     Judge Feldman: I mean, you’d still have to hire an
     accountant, you’d still have to hire a nurse, you’d still
     have to hire a tax preparer, you’d still have to do
     whatever you do, but there’s a value in having - an
     emotional value or a pecuniary emotional value in having
     a family member be the one that’s the intermediary,
     correct?

     Plaintiff’s counsel: Correct, Your Honor.

Id. at 22-23.

     At the May 6, 2019 hearing, Plaintiff likened the type of

damages he was seeking to “a child who loses a parent and is able

to recover for the value of nurturing and services.”                 See Docket

No. 46-2 at 7.    Plaintiff explained that “I believe that New York

law recognizes . . . when children provide very much the same types

of services to elderly parents, that there’s a pecuniary value . .

. as well.”     Id.; see also Docket No. 54 at 20-22.                Defendants

argue   that   Plaintiff   is   incorrect,      and   that   while    surviving

children of deceased parents are permitted under New York law to

recover for loss of parental care, the reverse is not true.                 See

Docket No. 49 at 16.

     In cases involving a child’s loss of training and guidance,

New York courts have “broadly construed” the term “pecuniary

injury” to include “recovery for the ‘economically recognized and

calculable losses of the household management services of [the

deceased]’ and ‘the premature loss of the educational training,

instruction and guidance [that the children] would have received

from the now-deceased parent.’” Mono v. Peter Pan Bus Lines, Inc.,

13 F. Supp. 2d 471, 477 (S.D.N.Y. 1998) (quoting Gonzalez v. N.Y.C.

Housing   Authority,   161      A.D.2d   358,    359    (1st   Dep’t     1990))

                                   -12-
(alterations in original).       As explained by the New York Court of

Appeals in Tilly v. Hudson River Railroad Co., “infant children

sustain a loss from the death of their parents, and especially of

their mother, of a different kind.            She owes them the duty of

nurture and of intellectual, moral and physical training, and of

such instruction as can only proceed from a mother.”              24 N.Y. 471,

476 (N.Y. 1862) (emphasis added); see also Rogow v. U.S., 173 F.

Supp. 547, 561 (S.D.N.Y. 1959) (“[t]he New York Court of Appeals

has stated that the intellectual, moral and physical training which

a parent gives to a child . . . ‘is not pecuniary in a very strict

sense of the word, but it belongs to that class of wrongs as

distinguished from injuries to the feelings and sentiments; and .

. . therefore, it falls within the term as used in the statute.’”)

(quoting Tilly, 24 N.Y. at 476) (emphasis added); Plotkin v. N.Y.C.

Health and Hospitals Corp., 221 A.D.2d 425, 426 (2d Dep’t 1995)

(“The loss of parental nurture and care, as well as physical,

moral,   and   intellectual     training,     may   also     be   included   in

determining pecuniary injury.”) (emphasis added).             In other words,

the pecuniary nature of this instruction and guidance is premised

on the duty a parent has to his or her child.              The Court further

notes that     New   York   courts   have   permitted   recovery       by adult

children when there is proof that their decedent parent was still

providing    services to     them.    See   Gonzalez    v.    N.Y.C.    Housing

Authority, 77 N.Y.2d 663, 669 (N.Y. 1991).

     Plaintiff attempts to extend the reasoning in these cases to

those instances where a parent seeks to recover for the loss of a

                                     -13-
child.    See Docket No. 46-2 at 7.            The Court recognizes that the

type of damages Plaintiff is attempting to recover, which he

describes      as   the   decedent’s     assistance        with   management    and

oversight (see Docket Nos. 29-4, 46-2 at 11-13), arguably falls

under the definition of “pecuniary” as defined by the New York

courts in the above-mentioned cases. However, New York courts have

declined to apply this broad definition of pecuniary loss in cases

where    the   plaintiff    is    not   owed    a   duty    of    educational   and

intellectual nurturing.          As explained in Bumpurs v. N.Y.C. Housing

Authority:

     Finally, plaintiff fares no better in terming this a
     “loss of nurture” claim, in reliance on Tilley v. Hudson
     Riv. R.R. Co. (24 N.Y. 471). There, the court ruled that
     affectional injuries of grief and deprivation of society
     and companionship are not compensable in a wrongful death
     action, as they are not pecuniary injuries. However, the
     court also stated that minor children could allege a
     pecuniary injury from the premature loss of the
     educational training, instruction and guidance they would
     have received from their now-deceased parent, because
     that loss could affect their “future well-being in a
     worldly point of view. . . . [and is] distinguished from
     injuries to the feelings and sentiments.” Recovery of
     this sort, however, is tied to the parental role of
     providing   minor    children   with   educational    and
     intellectual nurturing and the financial effect this
     particular loss of nurturing could have on the future of
     the infant.

139 A.D.2d 438, 439 (1st Dep’t 1988) (internal citations omitted)

(emphasis added); see also Smith v. Hub Manufacturing, Inc., 634 F.

Supp. 1505, 1511-12 (N.D.N.Y. 1986) (holding that under E.P.T.L.

§ 5-4.3(a), the plaintiff parents could recover medical, funeral,

and burial expenses, as well as expenses relating to their travel

and the decedent’s future financial support, but noting that


                                        -14-
“damages for the loss of a child’s services during minority are

available, but damages for loss of affection are not.”).

      The Court agrees with Defendants that the type of damages

Plaintiff seeks for his loss of services claim are not recoverable

under New York’s wrongful death statute.               In his memorandum of law

in    opposition     to        summary   judgment,     Plaintiff      argues   that

“Defendants attempt to redraft Plaintiff’s claims of pecuniary loss

into claims for emotional suffering. . . .”                Docket No. 54 at 6.

However, it is Plaintiff - not Defendants - who mischaracterizes

his   own   claim.        It    is   clearly    established   that    recovery   of

emotional damages is precluded under the wrongful death statute.

However, Plaintiff conflates the concept of recovering the cost of

replacement services - which is permitted under the statute - and

the valuation of emotional damages, which is not permitted under

the statute.    See Docket No. 46-2 at 7-8 (“[T]he reason I disagree

with [defense counsel] was the emotional - the word ‘emotional.’

It certainly fits in some sense, but emotional damages are not

recoverable under New York law for wrongful death.                   So that’s the

reason I did not like that word.               But, in essence, it’s the - it’s

the psychological benefit to them of having a loved one perform

these services as opposed to paying someone.”).                      Plaintiff has

conceded that he is not seeking the cost of replacement services;

rather, he is seeking to recover for the cost of having a family

member - namely, his son - oversee the individuals Plaintiff would

hire to perform certain services, such as providing medical care

and managing finances.               See Docket Nos. 29-4, 46-2 at 10-13.


                                         -15-
Plaintiff may not avoid the bar to seek emotional damages by merely

labeling the damages he seeks as “pecuniary” when substantively,

they are of an emotional or sentimental nature. See, e.g., Hartman

v. Dermont, 89 A.D.2d 807, 808 (4th Dep’t 1982) (dismissing claim

for pecuniary loss under New York’s wrongful death statute, where

the only showing of “pecuniary” loss was “the daughter’s testimony

in which she described the decedent as her advisor and counselor”

because “there was no proof the decedent possessed any special

education or experience which would have a pecuniary impact on her

daughter. . . .”).

      The Court recognizes, and agrees with, Plaintiff’s statement

that New York law allows parents to recover        pecuniary losses for

the death of their child.     See Docket No. 54 at 15.       However, as

explained above, the harm for which Plaintiff seeks to recover here

is not pecuniary. Plaintiff’s counsel clearly stated at the May 6,

2019 hearing before Judge Feldman that he was seeking damages for

“in essence . . . the psychological benefit . . . of having a loved

one perform . . . services as opposed to paying someone.”          Docket

No.   46-2   at   7-8.   Plaintiff’s   counsel   also   agreed   with   the

characterization of what Plaintiff was seeking, i.e., having a

family member perform certain services, as having an emotional

value.   See id. at 23.   These types of damages are not recoverable

under New York’s wrongful death statute.     Accordingly, Plaintiff’s

loss of services claim is dismissed.




                                 -16-
                           CONCLUSION

     For the reasons set forth above, Defendants’ motion for

partial summary judgement is granted. Plaintiff’s loss of services

claim is dismissed.

     ALL OF THE ABOVE IS SO ORDERED.


                                       S/Michael A. Telesca

                                     MICHAEL A. TELESCA
                                United States District Judge


Dated:    November 29, 2019
          Rochester, New York




                                -17-
